            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION



 Carla Lee,                                      §
                         Plaintiff,              §
                                                 §                     CASE NO. 5:21-cv-00442
                                                 §
 v.                                              §
                                                 §
 Equifax Information Services, LLC;              §
 TransUnion, LLC; Rise Credit Service of         §
 Texas, LLC; and DOES 1 through 100              §
 inclusive,                                      §
                                                 §
                                                 §
                                                 §
                                                 §
                                                 §
                         Defendants.             §

       COMES NOW Plaintiff CARLA LEE (“Plaintiff”), an individual, based on information
and belief, to allege as follows:
                                       INTRODUCTION
       1.       This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress for
the unlawful and deceptive practices committed by the Defendants in connection with their
inaccurate, misleading, or incomplete reporting of Plaintiff’s debt.
       2.       Defendant Rise Credit Service of Texas, LLC (“Rise”) is inaccurately reporting a
paid account as currently past due.
       3.       Defendant Equifax Information Services, LLC (“Equifax”) is inaccurately and
incompletely reporting an account without an account name or original creditor, and is reporting
this account twice.
       4.       Defendant Equifax is also reporting accounts by Jefferson Capital Systems, LLC
(“Jefferson”), LVNV Funding LLC (“LVNV”), Portfolio Recovery Associates, LLC (“Portfolio”),
and Trident Asset Management, LLC (“Trident”) on Plaintiff’s credit report two (2) times each.




 Page 1 of 28                          Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 2 of 28




As both reported tradelines are being reported with a balance, it is increasing the negative effect
on Plaintiff’s credit score and ability to obtain new credit.
        5.      Defendant TransUnion, LLC (“TransUnion”) is reporting accounts by Capital
Accounts, LLC (“Capital”), I.C. System, Inc. (“IC”), Jefferson Capital Systems, LLC
(“Jefferson”), LVNV Funding LLC (“LVNV”), Portfolio Recovery Associates, LLC (“Portfolio”),
and Trident Asset Management, LLC (“Trident”) on Plaintiff’s credit report two (2) times each.
As both reported tradelines are being reported with a balance, it is increasing the negative effect
on Plaintiff’s credit score and ability to obtain new credit.
        6.      The United States Congress has found the banking system is dependent upon fair
and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking
system and unfair credit reporting methods undermine the public confidence that is essential to the
continued functioning of the banking system.
        7.      Creditors intentionally and routinely ignore both industry standards and FCRA
requirements for accurately reporting debt information. Creditors know that deviating from
recognized credit reporting standards and FCRA requirements will make it difficult for consumers
to raise their credit scores and improve their creditworthiness.
        8.      This was not the intent of Congress when it enacted the Fair Credit Reporting Act.
                                   JURISDICTION & VENUE
        9.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
        10.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §
1681.
        11.     This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
        12.     Plaintiff alleges that, for purposes of establishing residency under 28 U.S.C. §
1391(b)(1), each of the named Defendants conducts sufficient business within the forum state and
this Court has personal jurisdiction over each Defendant under 28 U.S.C. §§ 1391(c)(2) and
1391(d).
                                  GENERAL ALLEGATIONS
        13.     Plaintiff alleges that the Rise debt was paid or settled as agreed in or about July of
2016 and therefore is not currently past due. In the alternative, if any amount was outstanding after




 Page 2 of 28                           Plaintiff’s Complaint
           Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 3 of 28




the paid settlement, which Plaintiff denies, said amount was included in Plaintiffs Chapter 7
bankruptcy filing in that the debt was incurred pre-petition and was subsequently discharged.
        14.     Plaintiff alleges that the Jefferson debt is reporting on her TransUnion credit report
and her Equifax credit report as an open account with a balance and a second time as a collection
account with a balance. Plaintiff alleges this is one and the same account and should not be listed
twice on her reports.
        15.     Plaintiff alleges that the LVNV debt is reporting on her TransUnion credit report
and her Equifax credit report as an open account with a balance and a second time as a collection
account with a balance. Plaintiff alleges this is one and the same account and should not be listed
twice on her reports.
        16.     Plaintiff alleges that she has two accounts with Portfolio and that each debt is
reporting on her TransUnion credit report and her Equifax credit report as an open account with a
balance and a second time as a collection account with a balance. Plaintiff alleges there are only
two accounts, not four, and the same account should not be listed twice on her reports.
        17.     Plaintiff alleges that the Trident debt is reporting on her TransUnion credit report
and her Equifax credit report as an open account with a balance and a second time as a collection
account with a balance. Plaintiff alleges this is one and the same account and should not be listed
twice on her reports.
        18.     Plaintiff alleges that the Capital debt is reporting on her TransUnion credit report
as an open account with a balance and a second time as a collection account with a balance.
Plaintiff alleges this is one and the same account and should not be listed twice on her report.
        19.     Plaintiff alleges that the IC debt is reporting on her TransUnion credit report as an
open account with a balance and a second time as a collection account with a balance. Plaintiff
alleges this is one and the same account and should not be listed twice on her report.
        20.     Plaintiff alleges that Account 260854X (the “Unnamed Account”) is reporting on
her Equifax credit report without an Account Name or Original Creditor listed and with a current
balance. In addition, this account is listed on Plaintiff’s credit report twice; once as an open account
and once as a collections account.
        21.     Plaintiff alleges that a single account cannot be listed on a credit report more than
once.




 Page 3 of 28                           Plaintiff’s Complaint
           Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 4 of 28




        22.     Plaintiff alleges if an account is listed, it must also show the Account Name and/or
Original Creditor in order to comply with maximum accuracy and completeness requirements of
the FCRA.
        23.     Plaintiff alleges that each and every Defendant is familiar with FCRA requirements
and subscribes thereto.
        24.     Plaintiff alleges that each and every Defendant understands that deviation from the
FCRA requirements or credit reporting industry standards can, and often does, result in the denial
of credit, higher interest rates, and prompts a negative inference that would not be drawn if the
data were reported in accordance with the recognized standards.
        25.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed
knowingly, intentionally, and in reckless disregard of the unambiguous meaning of the FCRA,
regulatory guidelines on accurate reporting, and credit reporting industry standards to purposefully
undermine Plaintiff’s ability to repair her FICO Score.
        26.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were the
result of negligent policies, procedures, and an objectively unreasonable interpretation of the
FCRA, all which inevitably led to inaccurate, misleading, or incomplete credit reporting.
                                  FACTUAL BACKGROUND
        27.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      FICO, Inc.
        28.     FICO is a leading analytics software company with its principal headquarters in
San Jose, California. FICO has over 130 patents related to their analytics and decision management
technology and regularly uses mathematical algorithms to predict consumer behavior, including
credit risk.
        29.     The FICO Score has become the standard measure of consumer credit risk in the
United States and is used in ninety percent (90%) of lending decisions.
        30.     A FICO Score consists of a three-digit number summarizing a consumer’s credit
risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in
multiple FICO Score versions.




 Page 4 of 28                           Plaintiff’s Complaint
           Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 5 of 28




       31.      Base FICO Scores range from 300 to 850, while industry specific FICO Scores
range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
default.
       32.      Different lenders use different versions of FICO Scores when evaluating a
consumer’s creditworthiness.
       33.      There are twenty-eight (28) FICO Scores that are commonly used by lenders.
       34.      A consumer’s FICO Score is calculated based solely on information in consumer
credit reports maintained at credit reporting agencies (“CRAs”).
       35.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);
Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).
       36.      FICO does not control what information is provided on a consumer’s credit report.
Instead, the scoring models, or algorithms, are based on the premise that the information provided
by the CRAs is accurate and complies with both the FCRA requirements and credit reporting
industry standards.
       37.      There are five (5) key factors that a FICO Score considers: (1) payment history; (2)
amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.
       38.      Each of the five (5) factors is weighted differently by FICO.
       39.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to
payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates
to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent
(10%) relates to a consumer’s credit mix, which is the different types of debts reported.
       40.      Payment history refers to whether a consumer has paid their bills in the past, on
time, late, or missed payments. The more severe, recent, or frequent the late payment information,
the greater the impact on a FICO Score. Public record items, such as bankruptcy, foreclosure,
judgments, and wage garnishments are also considered part of a consumer’s payment history.
       41.      In factoring the severity of delinquent payments, a FICO Score considers how late
the payment continues to be, how much is owed, how recently this occurred, and how many
delinquent accounts exist.
       42.      Once a delinquent account has been remedied, the longer the account stays current
the more a consumer’s FICO Score should increase.




 Page 5 of 28                          Plaintiff’s Complaint
            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 6 of 28




       43.      FICO Scores are entirely dependent upon information provided by data furnishers
(“DFs”), such as banks and other financial institutions, to CRAs.
       44.      A FICO Score is a summary of your credit report. In simple terms, the FICO Score
is calculated by taking the five (5) factors (payment history, amount of debt, length of credit
history, new credit, and credit mix) for each account in a credit report and calculating a three digit
number for lenders to review. “When you apply for credit, lenders need a fast and consistent way
to decide whether or not to loan you money.” See https://www.myfico.com/credit-education/what-
is-a-fico-score. If a lender or employer did look past the FICO Score into a consumer’s reports,
chances are they either do not understand the tradeline meanings themselves, or, if they do and
realize something appears incorrect, they are incapable of recalculating the complex mathematical
algorithms in a FICO Score to take the found error into consideration. Therefore, most lenders and
employers do not review individual accounts, just a consumer’s FICO Score (or average of FICO
Scores) in order to make “quicker decisions”. See Id.
B.     Metro 2
       45.      The Consumer Data Industry Association (“CDIA”) is an international trade
association representing the consumer credit, mortgage reporting, employment and tenant
screening, and collection services industries.
       46.      The credit reporting industry has adopted a standard electronic data reporting
format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally
report debts in a particular manner that is understood to be the most accurate in reporting a debt.
       47.      The CDIA’s Metro 2 format is the credit reporting industry standard for credit
reporting. While CDIA’s Metro 2 format is intended to standardize credit reporting, this standard
is still subject to the FCRA’s requirement of maximum possible accuracy and completeness.
       48.      The credit reporting industry at large depends upon the Metro 2 format and the
CDIA’s recommendations for reporting debt accurately.
       49.      The CDIA is experienced in credit reporting. In support of this allegation, Plaintiff
avers the following:
       a.       The CDIA offers a FCRA certificate program for all CRAs.
       b.       The CDIA offers a FCRA awareness program for all CRAs.
       c.       The CDIA offers a FCRA certificate program for DFs.
       d.       The CDIA offers a FCRA awareness program for DFs.



 Page 6 of 28                          Plaintiff’s Complaint
            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 7 of 28




       e.        The CDIA offers a Metro 2 learning system to provide detailed instructions on the
                 use of Metro 2 format to ensure understanding of the reporting guidelines for each
                 field of the Metro 2 format as well as the relationship between multiple fields.
       f.        The CDIA hosts workshops developed and authorized by Equifax, Experian,
                 Innovis, and TransUnion.
       g.        The CDIA developed a credit reporting resource guide for reporting credit.
       50.       The CDIA’s Metro 2 format is accepted by all CRAs.
       51.       The credit reporting accepted industry standards for reporting Metro 2 accurately
are found in the CDIA’s credit reporting resource guide (“CRRG”).
       52.       The CRRG outlines the industry standards for reporting debts using Metro 2 format.
       53.       The CRRG is not readily available to the public. It can be purchased for $229.45.
       54.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will not
grant access to the guide unless the buyer represents an organization included in the Metro 2
Access Policy.
       55.       When FICO calculates credit scores, the algorithms use Metro 2 information based
on industry standards established by the CDIA.
       56.       The algorithms used by FICO in determining a consumer’s credit score are
premised on the Metro 2 data received comporting with the CDIA’s recommendations for accurate
credit reporting.
       57.       If the Metro 2 data received by FICO deviates from the FCRA requirements or
industry standards, an inaccurate or incorrect FICO Score results. If the resulting FICO Score is
lower, a consumer will be considered a higher credit risk resulting in less favorable lending terms.
C.     e-OSCAR
       58.       e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,
Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer
credit disputes.
       59.       When a consumer sends a dispute letter to a CRA, the CRA then sends an automated
credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.
       60.       The ACDV contains within it Metro 2 codes next to certain data fields associated
with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).




 Page 7 of 28                           Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 8 of 28




D.      Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff
        Disputed to no Avail
        61.     On August 28, 2020, Plaintiff ordered a three-bureau credit report from Experian
to ensure proper reporting by Plaintiff’s creditors (the “August 28 Credit Reports”).
        62.     Plaintiff noticed adverse tradelines in her August 28 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with FCRA standards.
        63.     Plaintiff then disputed the inaccurate tradeline regarding the Unnamed Account via
certified mail to Equifax, and regarding the Rise account via certified mail to TransUnion; both on
or about December 9, 2020 (the “First Dispute Letters”).
        64.     In regard to the Equifax report, Plaintiff’s First Dispute Letters specifically put
Equifax on notice that there was no data furnisher identity listed for the Unnamed Account.
        65.     In regard to the TransUnion report, Plaintiff’s First Dispute Letters specifically put
Rise on notice that the account was incorrectly reporting as past due even though the account was
paid.
        66.     Plaintiff’s First Dispute Letters also detailed what was perceived to be problematic
about the accounts, addressing each tradeline individually.
        67.     Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
        68.     Plaintiff is informed and believes that Equifax received Plaintiff’s First Dispute
Letters and, in response, sent Plaintiff’s dispute to the data furnisher of the Unnamed Account, as
the data furnisher, via an ACDV through e-OSCAR.
        69.     Plaintiff is informed and believes that TransUnion received Plaintiff’s First Dispute
Letters and, in response, sent Plaintiff’s dispute to Rise, as the data furnisher, via an ACDV through
e-OSCAR.
        70.     On January 14, 2021, Plaintiff ordered a second three-bureau credit report from
Experian to determine if her accounts were updated (the “January 14 Credit Reports”).
        71.     Plaintiff noticed additional adverse tradelines in her January 14 Credit Reports,
reporting inaccurate, misleading, or incomplete information that did not comply with FCRA
standards.
        72.     Plaintiff then disputed the inaccurate tradeline regarding the Jefferson account,
LVNV account, two Portfolio accounts, Trident account and the Unnamed Account via certified



 Page 8 of 28                           Plaintiff’s Complaint
            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 9 of 28




mail to Equifax, and regarding the Jefferson account, LVNV account, two Portfolio accounts,
Trident account, Capital account, and IC account via certified mail to TransUnion; both on or about
February 2, 2020 (the “Second Dispute Letters”).
       73.      In regard to the Equifax report, Plaintiff’s Second Dispute Letters specifically put
Equifax on notice that the Jefferson, LVNV, Portfolio, and Trident accounts along with the
Unnamed Account were each being reported twice and one of the duplicate accounts should be
removed. Further, Plaintiff’s Second Dispute Letters specifically put Equifax on notice that there
was no data furnisher identity listed for the Unnamed Account.
       74.      In regard to the TransUnion report, Plaintiff’s Second Dispute Letters put
TransUnion on notice that the Jefferson, LVNV, Portfolio, Trident, Capital, and IC accounts were
each being reported twice and one of the duplicate accounts should be removed.
       75.      Plaintiff’s Second Dispute Letters also detailed what was perceived to be
problematic about the accounts, addressing each tradeline individually.
       76.      Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
       77.      Plaintiff is informed and believes that Equifax received Plaintiff’s Second Dispute
Letter and, in response, sent Plaintiff’s dispute to Jefferson, LVNV, Portfolio, Trident, and the data
furnisher of the Unnamed Account, as the data furnishers, via an ACDV through e-OSCAR.
       78.      Plaintiff is informed and believes that TransUnion received Plaintiff’s Second
Dispute Letter and, in response, sent Plaintiff’s dispute to Jefferson, LVNV, Portfolio, Trident,
Capital, and IC, as the data furnishers, via an ACDV through e-OSCAR.
       79.      On March 7, 2021, Plaintiff ordered a third three-bureau credit report from
Experian to determine if her accounts were updated.
       a.       Inaccuracy – Unnamed Account
       80.      Despite actual knowledge, Equifax continued to report Plaintiff’s account,
beginning in 260854X, without an Account Name or Original Creditor name, and as two, separate
tradelines (an Open Account and a Collections Account), each listing the full balance. This is
patently inaccurate as a single account cannot be reported more than once, and reporting accounts
without an Account Name or Original Creditor is wholly incomplete.
       81.      Equifax did not update the tradelines on the Unnamed Account to reflect the
Account Name or Original Creditor.



 Page 9 of 28                          Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 10 of 28




        82.      Equifax did not update the reporting to delete the duplicated tradelines of the
Unnamed Account.
        83.      Equifax was twice provided notice that Plaintiff was disputing the inaccurate and
misleading information, but Equifax failed to conduct a reasonable investigation of the information
as required by the Fair Credit Reporting Act.
        84.      The most basic investigation would include a simple review of the account as
reported compared to the maximum possible accuracy and completeness standard of the FCRA.
        85.      Plaintiff alleges that Equifax did not review if its reporting complied with the
unambiguous language of the FCRA or regulatory guidelines on accurate reporting under the
FCRA.
        86.      If Equifax reviewed such standards, Equifax would have seen that its reporting was
not in compliance and was therefore inaccurate or incomplete.
        87.      By continuing to report the Unnamed Account twice, it incorrectly appears to third
parties viewing Plaintiff’s credit report that Plaintiff currently owes twice the amount she may
actually owe, if any, which in inaccurate. Further, as this inaccurate double reporting is being used
to calculate Plaintiff’s FICO Score, the FICO Score alone being what most lenders and employers
use to determine Plaintiff’s creditworthiness, it is misleading in such a way as to adversely affect
credit decisions.
        88.      In addition, by continuing to report the Unnamed Account without an Account
Name or Original Creditor, Plaintiff is unable to identify who else, if anyone, may be responsible
for these inaccurate tradelines. Further, without being able to determine who this account belongs
to, Plaintiff is unable to determine if the accounts are fraudulent or if the payment status and
outstanding balance are also inaccurate.
        89.      The lack of investigation and reporting of inaccurate and incomplete information
by Equifax is unreasonable.
        b.       Inaccuracy – Jefferson
        90.      Despite actual knowledge, Equifax continued to report Plaintiff’s Jefferson
account, beginning in 350403XXXX, as an Open Account and separately as a Collections
Account; both with a current balance and past due amount of “$210”.




 Page 10 of 28                         Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 11 of 28




       91.       Despite actual knowledge, TransUnion continued to report Plaintiff’s Jefferson
account, beginning in 350403XXXXXXX, as an Open Account and separately as a Collections
Account; both with a current balance of “$210”.
       92.       Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
       93.       Neither Equifax or TransUnion updated the reporting to delete the duplicated
reporting.
       94.       Equifax and TransUnion were both provided notice that Plaintiff was disputing the
inaccurate and misleading information, but Equifax and TransUnion both failed to conduct a
reasonable investigation of the information as required by the Fair Credit Reporting Act.
       95.       The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact there is only one account) compared to its reporting in
order to determine if it complies with the maximum possible accuracy and completeness standard
of the FCRA.
       96.       Plaintiff alleges that Equifax and TransUnion did not review if its reporting
complied with the unambiguous language of the FCRA or regulatory guidelines on accurate
reporting under the FCRA.
       97.       If Equifax and TransUnion reviewed such standards, Equifax and TransUnion
would have seen that its reporting was not in compliance and was therefore patently inaccurate or
incomplete.
       98.       By continuing to report Plaintiff’s Jefferson account as described in paragraphs 90-
91, it incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently
owes twice the amount she actually may owe; which is patently inaccurate. Further, as this
inaccurate double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone
being what most lenders and employers use to determine Plaintiff’s creditworthiness, it is
misleading in such a way as to adversely affect credit decisions.
       99.       The lack of investigation and reporting of inaccurate and incomplete information
by Equifax and TransUnion is unreasonable.




 Page 11 of 28                           Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 12 of 28




       c.        Inaccuracy – LVNV
       100.      Despite actual knowledge, Equifax continued to report Plaintiff’s LVNV account,
beginning in 444796XXXXXXXXXX, as an Open Account and separately as a Collections
Account; both with a current balance and past due amount of “$1,993”.
       101.      Despite actual knowledge, TransUnion continued to report Plaintiff’s LVNV
account, beginning in 444796XXXXXXXXXX, as an Open Account and separately as a
Collections Account; both with a current balance of “$1,993”.
       102.      Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
       103.      Neither Equifax or TransUnion updated the reporting to delete the duplicated
reporting.
       104.      Equifax and TransUnion were both provided notice that Plaintiff was disputing the
inaccurate and misleading information, but Equifax and TransUnion failed to conduct a reasonable
investigation of the information as required by the Fair Credit Reporting Act.
       105.      The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact there is only one account) compared to its reporting in
order to determine if it complies with the maximum possible accuracy and completeness standard
of the FCRA.
       106.      Plaintiff alleges that Equifax and TransUnion did not review if its reporting
complied with the unambiguous language of the FCRA or regulatory guidelines on accurate
reporting under the FCRA.
       107.      If Equifax and TransUnion reviewed such standards, Equifax and TransUnion
would have seen that its reporting was not in compliance and was therefore patently inaccurate or
incomplete.
       108.      By continuing to report Plaintiff’s account to as described in paragraphs 100-101,
it incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently owes
twice the amount she actually may owe; which is patently inaccurate. Further, as this inaccurate
double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone being




 Page 12 of 28                           Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 13 of 28




what most lenders and employers use to determine Plaintiff’s creditworthiness, it is misleading in
such a way as to adversely affect credit decisions.
       109.      The lack of investigation and reporting of inaccurate and incomplete information
by Equifax and TransUnion is unreasonable.
       d.        Inaccuracy – Portfolio
       110.      Despite actual knowledge, Equifax continued to report one of Plaintiff’s Portfolio
accounts, beginning in CAPIT-XXXXXXXXXXXXXX, as an Open Account and separately as a
Collections Account; both with a current balance and past due amount of “$635”.
       111.      Despite actual knowledge, Equifax continued to report a second of Plaintiff’s
Portfolio accounts, beginning in CAPIT-XXXXXXXXXXXXXX, as an Open Account and
separately as a Collections Account; both with a current balance and past due amount of “$707”.
       112.      Despite actual knowledge, TransUnion continued to report one of Plaintiff’s
Portfolio accounts, beginning in 517805XXXXXXXXXX, as an Open Account and separately as
a Collections Account; both with a current balance of “$635”.
       113.      Despite actual knowledge, TransUnion continued to report a second of Plaintiff’s
Portfolio accounts, beginning in 517805XXXXXXXXXX, as an Open Account and separately as
a Collections Account; both with a current balance of “$707”.
       114.      Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
       115.      Neither Equifax or TransUnion updated the reporting to delete the duplicated
reporting.
       116.      Equifax and TransUnion were both provided notice that Plaintiff was disputing the
inaccurate and misleading information, but Equifax and TransUnion both failed to conduct a
reasonable investigation of the information as required by the Fair Credit Reporting Act.
       117.      The most basic investigation would include a simple review of internal
documentation on the accounts (i.e., the fact there is only two accounts) compared to its reporting
in order to determine if it complies with the maximum possible accuracy and completeness
standard of the FCRA.




 Page 13 of 28                           Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 14 of 28




       118.      Plaintiff alleges that Equifax and TransUnion did not review if its reporting
complied with the unambiguous language of the FCRA or regulatory guidelines on accurate
reporting under the FCRA.
       119.      If Equifax and TransUnion reviewed such standards, Equifax and TransUnion
would have seen that its reporting was not in compliance and was therefore patently inaccurate or
incomplete.
       120.      By continuing to report Plaintiff’s accounts as described in paragraphs 110-113, it
incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently owes
twice the amount she actually may owe; which is patently inaccurate. Further, as this inaccurate
double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone being
what most lenders and employers use to determine Plaintiff’s creditworthiness, it is misleading in
such a way as to adversely affect credit decisions.
       121.      The lack of investigation and reporting of inaccurate and incomplete information
by Equifax and TransUnion is unreasonable.
       e.        Inaccuracy – Trident
       122.      Despite actual knowledge, Equifax continued to report Plaintiff’s Trident account,
beginning in 900960XXXX, as an Open Account and separately as a Collections Account; both
with a current balance of “$619”.
       123.      Despite actual knowledge, TransUnion continued to report Plaintiff’s Trident
account, beginning in 900960XXXX, as an Open Account and separately as a Collections
Account; both with a current balance of “$619”.
       124.      Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
       125.      Neither Equifax or TransUnion updated the reporting to delete the duplicated
reporting.
       126.      Equifax and TransUnion were both provided notice that Plaintiff was disputing the
inaccurate and misleading information, but Equifax and TransUnion failed to conduct a reasonable
investigation of the information as required by the Fair Credit Reporting Act.




 Page 14 of 28                           Plaintiff’s Complaint
            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 15 of 28




       127.     The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact there is only one account) compared to its reporting in
order to determine if it complies with the maximum possible accuracy and completeness standard
of the FCRA.
       128.     Plaintiff alleges that Equifax and TransUnion did not review if its reporting
complied with the unambiguous language of the FCRA or regulatory guidelines on accurate
reporting under the FCRA.
       129.     If Equifax and TransUnion reviewed such standards, Equifax and TransUnion
would have seen that its reporting was not in compliance and was therefore patently inaccurate or
incomplete.
       130.     By continuing to report Plaintiff’s account as described in paragraphs 122-123, it
incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently owes
twice the amount she actually may owe; which is patently inaccurate. Further, as this inaccurate
double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone being
what most lenders and employers use to determine Plaintiff’s creditworthiness, it is misleading in
such a way as to adversely affect credit decisions.
       131.     The lack of investigation and reporting of inaccurate and incomplete information
by Equifax and TransUnion is unreasonable.
       f.       Inaccuracy – Capital
       132.     Despite actual knowledge, TransUnion continued to report Plaintiff’s Capital
account, beginning in 260854X, as an Open Account and separately as a Collections Account;
both with a current balance of “$140”.
       133.     Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
       134.     TransUnion failed to update the reporting in order to delete the duplicated reporting.
       135.     TransUnion was provided notice that Plaintiff was disputing the inaccurate and
misleading information, but TransUnion failed to conduct a reasonable investigation of the
information as required by the Fair Credit Reporting Act.




 Page 15 of 28                          Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 16 of 28




        136.     The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact there is only one account) compared to its reporting in
order to determine if it complies with the maximum possible accuracy and completeness standard
of the FCRA.
        137.     Plaintiff alleges that TransUnion did not review if its reporting complied with the
unambiguous language of the FCRA or regulatory guidelines on accurate reporting under the
FCRA.
        138.     If TransUnion reviewed such standards, TransUnion would have seen that its
reporting was not in compliance and was therefore patently inaccurate or incomplete.
        139.     By continuing to report Plaintiff’s account as described in paragraph 132, it
incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently owes
twice the amount she actually may owe; which is patently inaccurate. Further, as this inaccurate
double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone being
what most lenders and employers use to determine Plaintiff’s creditworthiness, it is misleading in
such a way as to adversely affect credit decisions.
        140.     The lack of investigation and reporting of inaccurate and incomplete information
by TransUnion is unreasonable.
        g.       Inaccuracy – IC
        141.     Despite actual knowledge, TransUnion continued to report Plaintiff’s IC account,
beginning in 978341XX, as an Open Account and separately as a Collections Account; both with
a current balance of “$224”.
        142.     Reporting a single account as two tradelines, each listing the full balance, is patently
inaccurate. Further, as the algorithms that calculate credit scores cannot account for or offset
duplicated reporting, this type of reporting is also misleading to an extent to adversely affect credit
decisions.
        143.     TransUnion failed to update the reporting in order to delete the duplicated reporting.
        144.     TransUnion was provided notice that Plaintiff was disputing the inaccurate and
misleading information, but TransUnion failed to conduct a reasonable investigation of the
information as required by the Fair Credit Reporting Act.
        145.     The most basic investigation would include a simple review of internal
documentation on the account (i.e., the fact there is only one account) compared to its reporting in



 Page 16 of 28                           Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 17 of 28




order to determine if it complies with the maximum possible accuracy and completeness standard
of the FCRA.
        146.     Plaintiff alleges that TransUnion did not review if its reporting complied with the
unambiguous language of the FCRA or regulatory guidelines on accurate reporting under the
FCRA.
        147.     If TransUnion reviewed such standards, TransUnion would have seen that its
reporting was not in compliance and was therefore patently inaccurate or incomplete.
        148.     By continuing to report Plaintiff’s account as described in paragraph 141, it
incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff currently owes
twice the amount she actually may owe; which is patently inaccurate. Further, as this inaccurate
double reporting is being used to calculate Plaintiff’s FICO Score, the FICO Score alone being
what most lenders and employers use to determine Plaintiff’s creditworthiness, it is misleading in
such a way as to adversely affect credit decisions.
        149.     The lack of investigation and reporting of inaccurate and incomplete information
by TransUnion is unreasonable.
        h.       Inaccuracy – Rise
        150.     Despite actual knowledge, Rise continued to report Plaintiff’s account, beginning
in 664609XX, to TransUnion, with a current payment status of “30 days past due”. This is patently
incorrect as this account was paid or settled in or about July of 2016.
        151.     Plaintiff alleges that Rise did not investigate whether Plaintiff previously paid the
account.
        152.     Rise did not update the tradeline to reflect that Plaintiff paid or settled the account,
and that it was not currently past due.
        153.     TransUnion provided notice to Rise that Plaintiff was disputing the inaccurate and
misleading information, but Rise failed to conduct a reasonable investigation of the information as
required by the Fair Credit Reporting Act.
        154.     The most basic investigation would include a simple review of internal
documentation on the account (i.e., payments, including final payment or satisfaction of
settlement) compared to its reporting in order to determine if it complies with the maximum
possible accuracy and completeness standard of the FCRA regarding how to report a debt legally
paid in full.



 Page 17 of 28                            Plaintiff’s Complaint
          Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 18 of 28




        155.    Plaintiff alleges that Rise did not review if its reporting complied with the
unambiguous language of the FCRA, regulatory guidelines on accurate reporting under the FCRA,
or its own internal records concerning Plaintiff’s account.
        156.    If Rise reviewed such standards, or its own internal records regarding Plaintiff’s
account, Rise would have seen that its reporting was not in compliance and was therefore patently
inaccurate or incomplete.
        157.    In the alternative, if any amount remained owed by Plaintiff to Rise after the 2016
settlement, which Plaintiff denies, said amount would have been included and discharged in
Plaintiff’s subsequent bankruptcy in that the Rise account occurred pre-petition and would have
been discharged in the Chapter 7 bankruptcy filed on December 2, 2016 and discharged on June
12, 2017. Under either event (settlement or bankruptcy discharge), Rise in inaccurately reporting
the account as currently past due.
        158.    By continuing to report Plaintiff’s account to TransUnion as described in paragraph
150, it incorrectly appears to third parties viewing Plaintiff’s credit report that Plaintiff is currently
behind on her payments, which in inaccurate. Past due debts are far more injurious to a credit score
than a debt paid or settled as agreed. Further, as this inaccurate reporting is being used to calculate
Plaintiff’s FICO Score, the FICO Score alone being what most lenders and employers use to
determine Plaintiff’s creditworthiness, it is misleading in such a way as to adversely affect credit
decisions.
        159.    As payment history (including payment status) makes up thirty-five percent (35%)
of a consumer’s FICO Score, and as most lenders approve or deny credit based on a consumer’s
credit score (as opposed to pouring through each tradeline of every account listed to obtain
context), the incorrect payment status and payment history reported by Rise on the account is
lowering Plaintiff’s credit score, which adversely affects Plaintiff’s ability to obtain credit.
        160.    The lack of investigation and reporting of inaccurate and incomplete information
by Rise is unreasonable.
E.      Damages
        161.    Plaintiff pulled the credit reports at issue at a cost for access to the report, after the
dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.
        162.    As a result of the incorrect reporting, Plaintiff has also suffered emotional harm,
physical sickness, and excessive stress resulting in doubt as to the effectiveness of the Fair Credit



 Page 18 of 28                           Plaintiff’s Complaint
            Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 19 of 28




Reporting Act and the power of this Court to preserve her right to a complete and accurate credit
report.
          163.   Plaintiff has been denied credit and is unable to rebuild her credit based on the
inaccurate reporting by Equifax.
          164.   Plaintiff has been denied credit and is unable to rebuild her credit based on the
inaccurate reporting by TransUnion.
          165.   Plaintiff has been denied credit and is unable to rebuild her credit based on the
inaccurate reporting by Rise.
          166.   Equifax’s, TransUnion’s, and Rise’s respective actions, as alleged herein, are each
in direct violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681.
                                   FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                (Against Defendants and Does 1-100)
          167.   Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.        Equifax and TransUnion Each Failed to Assure Credit Reporting Accuracy
          168.   Equifax and TransUnion (collectively, the “CRA Defendants”) each violated 15
U.S.C. § 1681e(b) by failing to establish and/or follow reasonable procedures to assure maximum
possible accuracy in the preparation of Plaintiff’s credit reports and the credit files it published and
maintained concerning Plaintiff.
          169.   Had Equifax maintained reasonable procedures to assure maximum accuracy, it
would have never reported the Jefferson account, LVNV account, Portfolio accounts, or Trident
account as described herein.
          170.   Had Equifax maintained reasonable procedures to assure maximum accuracy, it
would have never reported the Unnamed Account as described herein.
          171.   Equifax knew, or should have known, the Unnamed Account is required to be
reported with an Account Name and Original Creditor for completeness, and that Plaintiff cannot
verify any of the account without such information. Equifax knew, or should have known, the
Unnamed Account can only be reported once, and that reporting the account twice, each with a
balance, is patently incorrect and misleading. Further, Equifax knew, or should have known, that




 Page 19 of 28                          Plaintiff’s Complaint
          Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 20 of 28




these inaccurate and incomplete tradelines do not reflect maximum possible accuracy and
completeness as required by the FCRA.
       172.    Equifax knew, or should have known, that the Jefferson account, LVNV account,
Portfolio accounts, and Trident account can each only be reported once, and that reporting each
account twice and each tradeline with a balance is patently incorrect and misleading. Further,
Equifax knew, or should have known, that continuing to report the account does not reflect
maximum possible accuracy and completeness as required by the FCRA.
       173.    Had TransUnion maintained reasonable procedures to assure maximum accuracy,
it would have never reported the Jefferson account, LVNV account, Portfolio accounts, Trident
account, Capital account, IC account, or Rise account as described herein.
       174.    TransUnion knew, or should have known, that the Jefferson account, LVNV
account, Portfolio accounts, Trident account, Capital account, and IC account can each only be
reported once, and that reporting each account twice and each tradeline with a balance is patently
incorrect and misleading. Further, TransUnion knew, or should have known, that continuing to
report a single account twice, both with a balance listed, does not reflect maximum possible
accuracy and completeness as required by the FCRA.
       175.    TransUnion knew, or should have known, (1) that the Rise account was paid or
settled, and (2) that the account should not have been reported with a current payment status
tradeline of “30 days past due” as the debt was paid or settled. Further, TransUnion knew, or should
have known, that this inaccurate and incomplete tradeline does not reflect maximum possible
accuracy and completeness as required by the FCRA.
       176.    As a result of the CRA Defendants’ violations of 15 U.S.C. § 1681e(b), Plaintiff
suffered actual damages, including but not limited to: damage to reputation, embarrassment,
humiliation, dissemination of inaccurate information, diminished credit and other mental and
emotional distress.
B.     Willful Violations
       177.    The CRA Defendants’ violations, as described herein, were willful; specifically,
the CRA Defendants have intentionally and purposefully set up a system where inaccuracies are
not only probable, but inevitable.




 Page 20 of 28                         Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 21 of 28




       178.      The CRA Defendants regularly, as a policy, ignore disputes by consumers and fail
to perform even a basic investigation regarding the disputes. Additionally, the CRA Defendants
regularly fail to forward disputes to data furnishers, thereby frustrating the entire dispute process.
       179.      To the extent the CRA Defendants do send consumer disputes, they send these
disputes to employees who do not live within the continental United States to hide or subvert a
consumer’s liability to confront the individual(s) directly responsible for approving accurate
reporting.
       180.      The CRA Defendants’ respective employees receive little to no training concerning
how to accurately report consumer debt.
       181.      Instead, the CRA Defendants’ respective employees are instructed to parrot
whatever information a data furnisher provides regardless of whether the information is accurate.
       182.      The CRA Defendants’ respective employees are regularly expected to review and
approve over ninety (90) disputes per day, rendering less than five (5) minutes to review,
investigate, and respond to each dispute received.
       183.      The CRA Defendants have intentionally set up this system in order to undermine,
hide, and otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
       184.      As a result of the CRA Defendants’ violations of 15 U.S.C. § 1681e(b), Plaintiff
suffered actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, dissemination of inaccurate information, diminished credit, and other mental and
emotional distress.
       185.      The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.
       186.      In the alternative, the CRA Defendants were each negligent, which entitles Plaintiff
to recover under 15 U.S.C. § 1681o.
       187.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by this Court pursuant to
15 U.S.C. § 1681n and § 1681o.




 Page 21 of 28                          Plaintiff’s Complaint
          Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 22 of 28




                                SECOND CAUSE OF ACTION
      (Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1))
                              (Against Defendants and Does 1-100)
       188.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     Rise Failed to Reinvestigate Following Plaintiff’s Dispute
       189.    Pursuant to 15 U.S.C. §§ 1681s-2(b), data furnishers are prohibited from providing
any information relating to a consumer to any CRA if it knows, or has reasonable cause to believe,
that the information is inaccurate or misleading and requires data furnishers to update and/or
correct inaccurate information after a CRA notifies it of a consumer dispute.
       190.    Rise sent an Automated Universal Dataform (“AUD”) to the Credit Reporting
Agencies reporting Plaintiff’s account as past due. After Plaintiff settled and paid the account in
full for less than the full amount in or about July of 2016, Rise sent another AUD to TransUnion
reporting the accounts current payment status as “30 days past due”.
       191.    After receiving the First Dispute Letter, Rise did not correct the payment status, but
instead verified and re-reported the current payment status as “30 days past due” via ACDV to
TransUnion.
       192.    The payment status reported in an AUD or ACDV represents the status of the
account at the time of sending the AUD or ACDV, and is not a historical contractual item (i.e.,
monthly payment, highest balance, payment history, etc.). Therefore, even in the event the account
was previously past due, if at all, it has no bearing on its current pay status after the account was
paid or settled as agreed.
       193.    Rise violated 15 U.S.C. § 1681s-2(b) by either failing to conduct an investigation
or failing to conduct a reasonable investigation, and re-reporting misleading and inaccurate
account information.
       194.    TransUnion provided notice to Rise that Plaintiff was disputing the inaccurate and
misleading information; however, Rise either failed to conduct any investigation or failed to
conduct a reasonable investigation as required by the FCRA.
       195.    Based on Plaintiff’s dispute, and review of its internal records on the account, Rise
should have known its account was paid or settled as agreed and ceased its inaccurate reporting.




 Page 22 of 28                         Plaintiff’s Complaint
             Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 23 of 28




       196.      Reporting a paid or settled debt as currently past due is patently inaccurate. In
addition, this inaccurate reporting also adversely affects credit decisions. Payment history
(including payment status), at thirty-five percent (35%), is the heaviest weighted factor that goes
into calculating a FICO score. Most lenders, employers, and other individuals who access a
consumer’s credit report approve or deny credit or employment based upon the reported FICO
Score and do not take the time to look through each tradeline of every account listed to obtain
context. Therefore, Rise’s reporting as described herein has a direct adverse effect on Plaintiff’s
FICO Score and her ability to rebuild her credit score and obtain new credit.
       197.      The lack of investigation by Rise, as required by the FCRA, is unreasonable.
B.     Willful Violations
       198.      Plaintiff alleges that Rise has reported based upon objectively unreasonable
interpretations of the FCRA standards of credit reporting and regulatory guidelines on how to
accurately reporting under the FCRA.
       199.      Plaintiff further alleges that Rise has not properly trained those directly
investigating disputes on FCRA requirements or credit reporting industry standards and, as such,
have developed reckless policies and procedures.
       200.      Plaintiff alleges that rather than train its employees on accurate credit reporting,
FCRA requirements, and industry standards, Rise’s employees tasked with reviewing disputes are
expected to confirm the information being reported “as accurate” instead of investigating the
reporting.
       201.      In the alternative, Rise was negligent, which entitles Plaintiff to recover under 15
U.S.C. § 1681o.
C.     The CRA Defendants Each Failed to Reinvestigate the Disputed Information in
       violation of 15 U.S.C. § 1681i(a)(1)
       202.      Pursuant to 15 U.S.C. 1681i(a)(1), Equifax was required to conduct a reasonable
investigation and to delete any information that was not accurate after receiving notice of
Plaintiff’s disputes regarding the Jefferson account, LVNV account, Portfolio accounts, Trident
account, and the Unnamed Account.
       203.      Pursuant to 15 U.S.C. 1681i(a)(1), TransUnion was required to conduct a
reasonable investigation and to delete any information that was not accurate after receiving notice




 Page 23 of 28                          Plaintiff’s Complaint
           Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 24 of 28




of Plaintiff’s disputes regarding the Jefferson account, LVNV account, Portfolio accounts, Trident
account, Capital account, IC account, and the Rise account.
         204.   Thus, the CRA Defendants each failed to conduct a reasonable investigation and
correct the misleading and/or inaccurate statements on the accounts within the statutory time
frame.
         205.   The CRA Defendants are not a passive entities bound to report whatever
information a data furnisher provides.
         206.   Plaintiff alleges the CRA Defendants are readily familiar with FCRA requirements
and credit reporting industry standards.
         207.   Based on the foregoing, Plaintiff alleges that the CRA Defendants can, and do,
suppress inaccurate information from being reported when data furnishers provide inaccurate
information.
         208.   The CRA Defendants can and do instruct data furnishers on how to properly report
certain accounts from time to time upon request from a data furnisher.
         209.   TransUnion failed to conduct a reasonable investigation because any basic
investigation would have uncovered that Jefferson, LVNV, Portfolio, Trident, Capital, IC, and
Rise were not reporting their respective accounts at issue correctly.
         210.   Had TransUnion conducted a proper investigation, it could have closed or
bookended the Rise account by adding a notation on the tradeline that the debt was in fact paid or
settled as agreed and not currently past due. However, TransUnion continued to report the Rise
account as described herein.
         211.   In addition, had TransUnion conducted a proper investigation, it could have deleted
the duplicated reporting of the Jefferson, LVNV, Portfolio, Trident, Capital, and IC debts.
However, TransUnion continued to report each of the Jefferson, LVNV, Portfolio, Trident,
Capital, and IC accounts twice as described herein.
         212.   Equifax failed to conduct a reasonable investigation because any basic investigation
would have uncovered that Jefferson, LVNV, Portfolio, and Trident were not reporting their
respective accounts at issue correctly, and that the Unnamed Account was not being reported
correctly or completely.




 Page 24 of 28                           Plaintiff’s Complaint
          Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 25 of 28




       213.    Had Equifax conducted a proper investigation, it could have deleted the duplicated
reporting of the Jefferson, LVNV, Portfolio, and Trident debts. However, Equifax continued to
report each of the Jefferson, LVNV, Portfolio, and Trident accounts twice as described herein.
       214.    In addition, had Equifax conducted a proper investigation it could have added an
Account Name and Original Creditor to the Unnamed Account and deleted the duplicated reporting
of the Unnamed Account. However, Equifax continued to report the Unnamed Account as
described herein.
       215.    The CRA Defendants, therefore, did not conduct even the most basic investigation
regarding credit reporting industry standards, otherwise the aforementioned would have been
uncovered.
                                  THIRD CAUSE OF ACTION
               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                              (Against Defendants and Does 1-100)
       216.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     The CRA Defendants Each Failed to Review and Consider all Relevant Information
       217.    The CRA Defendants each violated 15 U.S.C. § 1681i(a)(4) by failing to review
and consider all relevant information submitted by Plaintiff.
       218.    The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(4) have caused Plaintiff
to suffer actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, and other mental and emotional distress.
B.     Willful Violations
       219.    The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       220.    In the alternative, the CRA Defendants were each negligent in failing to review and
consider all relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15
U.S.C. § 1681o.
       221.    Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant to
15 U.S.C. § 1681n and § 1681o.




 Page 25 of 28                         Plaintiff’s Complaint
          Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 26 of 28




                                FOURTH CAUSE OF ACTION
              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                              (Against Defendants and Does 1-100)
       222.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     The CRA Defendants Each Failed to Delete Disputed and Inaccurate Information
       223.    The CRA Defendants violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly
delete the disputed inaccurate items of information from Plaintiff’s credit file or modify the item
of information upon a lawful reinvestigation.
       224.    The CRA Defendants’ violations of 15 U.S.C. § 1681i(a)(5)(A) have resulted in
Plaintiff suffering actual damages, including, but not limited to: damage to reputation,
embarrassment, humiliation, and other mental and emotional distress.
B.     Willful Violations
       225.    The CRA Defendants’ violations were willful, rendering each individually liable
for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       226.    In the alternative, the CRA Defendants were each negligent, which entitles Plaintiff
to recovery under 15 U.S.C. § 1681o.
       227.    Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from the CRA Defendants in an amount to be determined by the Court pursuant to
15 U.S.C. § 1681n and § 1681o.
                                     PRAYER FOR RELIEF
       228.    WHEREFORE, Plaintiff prays for judgment as follows:
               a. For preliminary and permanent injunctive relief to stop Defendants from
                   engaging in the conduct described above;
               b. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;
               c. Award punitive damages in order to deter further unlawful conduct pursuant to
                   15 U.S.C. § 1681n;
               d. Award attorneys’ fees and costs of suit incurred herein pursuant to 15 U.S.C.
                   §§ 1681n and 1681o;
               e. For determination by the Court that Defendant’s policies and practices are
                   unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and



 Page 26 of 28                          Plaintiff’s Complaint
        Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 27 of 28




             f. For determination by the Court that Defendant’s policies and practices are
                unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                                 Respectfully submitted,


                                                 SCHUMACHER LANE PLLC

Dated: May 3, 2021                               /s/ Kyle Schumacher
                                                 Kyle Schumacher
                                                 Attorney for Plaintiff




Page 27 of 28                      Plaintiff’s Complaint
        Case 5:21-cv-00442-FB Document 1 Filed 05/03/21 Page 28 of 28




                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial of this matter by jury.



                                                    SCHUMACHER LANE PLLC

Dated: May 3, 2021                                  /s/ Kyle Schumacher
                                                    Kyle Schumacher
                                                    Attorney for Plaintiff




Page 28 of 28                        Plaintiff’s Complaint
